DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-10 were rejected in Office Action mailed on 08/11/2021.
Applicant filed a response and amended claim 1. Claim 10 has been cancelled.
Claims 1 and 4-9 are currently pending in the application. Claims 2-3 were previously cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 11/18/2021.
The application has been amended as follows: 
Please amend claim 1 as follows:
A composition for a non-aqueous secondary battery functional layer, comprising: 

organic particles, 
wherein a difference in density between the non-conductive inorganic particles and the organic particles calculated by subtracting a density of the organic particlesa density of the non-conductive inorganic particles3 or more, 
at least a surface layer portion of the organic particles is made of a first polymer containing an aromatic vinyl monomer unit and an acid group-containing monomer unit, the first polymer having a degree of swelling in electrolysis solution of greater than 1 time to 4 times and having a glass-transition temperature of 500C or above, 
the organic particles have a core-shell structure that comprises a core and a shell that partially covers an outer surface of the core, wherein the shell is made of the first polymer and the core is made of a second polymer containing a (meth)acrylic acid ester monomer unit, an acid group-containing monomer unit, and a cross-linkable monomer unit, the second polymer having a degree of swelling in electrolysis solution of 5 times to 30 times, and 
a volume-average particle diameter of the organic particles is 0.80 to 1.50 times a volume-average particle diameter of the non-conductive inorganic particles, -2-Attorney Docket No. 17P0221 Application No. 15/557,226 
wherein a blending ratio of the organic particles to the non-conductive inorganic particles is 1 part by mass to 20 parts by mass with respect to 100 parts by mass of the non-conductive inorganic particles, 
wherein the shell of the core-shell structure has an average thickness in percentage relative to the volume-average particle diameter of the organic particles of 1% or more and 30% or less,
wherein the degree of swelling of the first polymer in electrolysis solution is determined by comparison of weights of a 1 cm x 1 cm square sheet of the polymer having a thickness of 0.5 mm before and after immersing the square sheet in the electrolysis solution at 60°C for 72 hours, and 
wherein the degree of swelling of the second polymer in electrolysis solution is determined by comparison of weights of a 1 cm x 1 cm square sheet of the second polymer having a thickness of 0.5 mm before and after immersing the square sheet in the electrolysis solution at 60°C for 72 hours.
Please cancel claim 10. 

Allowable Subject Matter
Claims 1 and 4-9 are allowed over the “closest” prior art of record Wakizaka.
The following is an examiner’s statement of reasons for allowance: while Wakizaka teaches a similar composition, the above amendments to include those filed on 11/09/2021 make the claims reasonably commensurate in scope with the inventive Examples of the instant specification shown in Table 1 which exhibit unexpected advantages of the claimed composition having high adhesion and heat resistance (see pages 2-4 of Affidavit filed on 04/28/2021). In addition, the prior art does not teach all the particulars as recited in claim 1 above where the composition is more specifically defined. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723